DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 08/31/2022.
Claims 1-20 are pending.
Claims 12-17 have been withdrawn from consideration. 
Response to Arguments
Applicant's arguments, see pages 1-2 of Applicant’s Response, with respect to the requirement for restriction have been fully considered but they are not persuasive. Applicant argues that the claims are directed to differing embodiments of the same invention with overlapping scope, and a search can be made of the entire application without serious burden on the examiner. Examiner respectfully disagrees. Examiner respectfully reiterates, as outlined in the requirement for restriction, that the two groups of claims have separate utility and are classified in separate CPC classifications. Since the inventions have separate utility and a serious search burden would occur, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 18-20 are rejected under 35 U.S.C. 101 because they are not drawn to on of the four statutory categories. 
Regarding claim 18 (and claims 19-20 which depend from 18 and do not cure this deficiency, claim 18 is directed to “a computer readable storage medium.” No further structural elements are positively recited by the claim. The broadest reasonable interpretation of this limitation includes a transitory signal per se. The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). Here, because the BRI includes transitory signals, the claims are directed to patent ineligible subject matter, and are rejected under 35 U.S.C. 101. 
 Examiner’s Note: Examiner respectfully suggests that Applicant clarify that the storage medium is “non-transitory” in order to overcome the current 35 U.S.C. 101 rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (U.S. PG Pub. No. 20170285633; hereinafter "Poor") in view of Yoichi et al. (WIPO Publication No. WO2019159420A1; hereinafter "Yoichi").
As per claim 1, Poor teaches:
A method comprising:
Poor teaches a system and method for drone navigation. (Poor: abstract, paragraph [0083])
determining, at a drone, a cell where a target beacon associated with a domain is located;
 Poor teaches that the drone may detect that drone has entered a coverage area of a domain beacon 300 wherein one or more target beacons 710 may be within the coverage area of the drone (determining a cell where a target beacon associated with a domain is located). (Poor: paragraph [0077, 110-112], Fig. 5, 6)
With respect to the following limitation:
upon reaching the cell, transmitting a destination identifier associated with the target beacon from the drone to a domain beacon of the domain in the cell; and
 Poor teaches that the drone may connect to the domain beacon of the cell, and the domain beacon 300 may direct and control the drone towards the target beacon 710. (Poor: paragraphs [0077, 110-112], Fig. 5, 6) Poor, however, does not appear to explicitly teach that the drone transmits a destination identifier associated with the target beacon to the domain beacon to trigger the direction of the drone toward the target.
Yoichi, however, teaches that when a drone arrives at a checkpoint beacon 20, the drone may transfer information to the beacon including the registration information of the next waypoint beacon (which may be a destination), and the beacon may pass guiding information back to the drone so that the drone may continue along its path. (Yoichi: page 3 lines 14-22, page 4 lines 23-25, page 5 lines 37-57) Yoichi teaches combining the above elements with the teachings of Poor for the benefit of improving the safety of the moving body (drone). (Yoichi: page 1 lines 37-38) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoichi with the teachings of Poor to achieve the aforementioned benefits.
Poor in view of Yoichi further teaches:
receiving, by the drone, a guiding signal from the domain beacon to reach the target beacon.
 Poor teaches that the drone may connect to the domain beacon of the cell, and the domain beacon 300 may direct and control the drone towards the target beacon 710. (Poor: paragraphs [0077, 110-112], Fig. 5, 6)
As per claim 9, Poor in view of Yoichi teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the guiding signal is a radio signal.
 Poor further teaches that the drone may be guided from beacon to beacon (any of which could be considered an intermediate beacon) and to a destination, wherein the signals used to guide the drone may comprise radio signals. (Poor: paragraphs [0012, 84-86, 100-105] 110-112], Fig. 3)
As per claim 18, Poor teaches:
A computer readable storage medium including one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform:
 Poor teaches a system and method for drone navigation. (Poor: abstract, paragraph [0083]) Poor teaches the execution of the system and method via one or more memories which may comprise computer readable storage mediums which store code, which, when executed by a processor, performs the function of the system. (Poor: paragraphs [0027, 33, 36], Fig. 1)
With respect to the following limitation:
receiving, at a domain beacon of a domain in the cell from a drone, a destination identifier associated with a target beacon of a navigation task; and
Poor teaches that the drone may connect to the domain beacon of the cell, and the domain beacon 300 may direct and control the drone towards the target beacon 710. (Poor: paragraphs [0077, 110-112], Fig. 5, 6) Poor, however, does not appear to explicitly teach that the drone transmits a destination identifier associated with the target beacon to the domain beacon to trigger the direction of the drone toward the target. 
Yoichi, however, teaches that when a drone arrives at a checkpoint beacon 20, the drone may transfer information to the beacon including the registration information of the next waypoint beacon (which may be a destination), and the beacon may pass guiding information back to the drone so that the drone may continue along its path. (Yoichi: page 3 lines 14-22, page 4 lines 23-25, page 5 lines 37-57) Yoichi teaches combining the above elements with the teachings of Poor for the benefit of improving the safety of the moving body (drone). (Yoichi: page 1 lines 37-38) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoichi with the teachings of Poor to achieve the aforementioned benefits.  
Poor in view of Yoichi further teaches:
transmitting, from the target domain to the drone, a guiding signal to reach the target beacon.
Poor teaches that the drone may connect to the domain beacon of the cell, and the domain beacon 300 may direct and control the drone towards the target beacon 710. (Poor: paragraphs [0077, 110-112], Fig. 5, 6)
Claims 2-4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Yoichi further in view of Kalathil et al. (U.S. PG Pub. No. 20180005535; hereinafter "Kalathil").
As per claim 2, Poor in view of Yoichi teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
determining an identifier associated with the target beacon based on a navigation task assigned to the drone, wherein the cell is determined based on the identifier of the target beacon.
 Yoichi teaches that a destination point (an identifier associated with the target beacon taught by Poor) may be determined by the drone based on navigation instructions received at the drone. (Yoichi: page 3 lines 14-17, page 5 lines 46-47) The motivation to combine Yoichi persists. As outlined above, Poor teaches that the destination may comprise a target beacon. (Poor: paragraphs [0077, 110-112], Fig. 5, 6) Poor in view of Yoichi, however, does not appear to explicitly teach that the cell is determined based on this destination identifier.
Kalathil, however, teaches that cells that a drone may take from an origin location to a destination may be determined based on a destination location (an identifier of a target beacon, as taught by Poor in view of Yoichi) entered into the system. (Kalathil: paragraphs [0018, 25-23, 33, 35, 41, 48-54, 59], Fig. 1) Kalathil teaches combining the above elements with the teachings of Poor in view of Yoichi for the benefit of providing additional flexibility in drone routing, and for providing a powerful, simple, and efficient mechanism for unmanned vehicle navigation. (Kalathil: paragraph [0058-59]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalathil with the teachings of Poor in view of Yoichi to achieve the aforementioned benefits.
As per claim 3, Poor in view of Yoichi teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the drone navigates to the cell based on an identifier of the cell, and the guiding signal includes a domain address, a sub-address, or a combination thereof.
 Kalathil, however, teaches that cells that a drone may take from an origin location to a destination may be determined based on a destination location (an identifier of a target beacon, as taught by Poor in view of Yoichi) entered into the system. (Kalathil: paragraphs [0018, 25-23, 33, 35, 41, 48-54, 59], Fig. 1) In teaching that the guiding signals provided by the beacons in the cells comprise an NRS, Kalathil teaches that the guiding signal may comprise a domain address in the form of a network address. (Kalathil: paragraphs [0032-38]) Kalathil teaches combining the above elements with the teachings of Poor in view of Yoichi for the benefit of providing additional flexibility in drone routing, and for providing a powerful, simple, and efficient mechanism for unmanned vehicle navigation. (Kalathil: paragraph [0058-59]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalathil with the teachings of Poor in view of Yoichi to achieve the aforementioned benefits.
As per claim 4, Poor in view of Yoichi further in view of Kalathil teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the domain address of the domain beacon is a network address, and the sub-address is a logical address.
 Kalathil, as outlined above, teaches that cells that a drone may take from an origin location to a destination may be determined based on a destination location (an identifier of a target beacon, as taught by Poor in view of Yoichi) entered into the system. (Kalathil: paragraphs [0018, 25-23, 33, 35, 41, 48-54, 59], Fig. 1) In teaching that the guiding signals provided by the beacons in the cells comprise an NRS, Kalathil teaches that the guiding signal may comprise a domain address in the form of a network address. (Kalathil: paragraphs [0032-38]) The motivation to combine Kalathil persists.
 As per claim 10, Poor in view of Yoichi teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the cell is geographically partitioned based on a predetermined scheme.
 Kalathil, however, teaches that cells that a drone may take from an origin location to a destination may be determined based on a destination location (an identifier of a target beacon, as taught by Poor in view of Yoichi) entered into the system. (Kalathil: paragraphs [0018, 25-23, 33, 35, 41, 48-54, 59], Fig. 1) Kalathil further teaches that each cell 305 may be partitioned into separate areas each of which comprises a beam. (Kalathil: paragraph [0029], Fig. 3) Kalathil teaches combining the above elements with the teachings of Poor in view of Yoichi for the benefit of providing additional flexibility in drone routing, and for providing a powerful, simple, and efficient mechanism for unmanned vehicle navigation. (Kalathil: paragraph [0058-59]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalathil with the teachings of Poor in view of Yoichi to achieve the aforementioned benefits.
As per claim 19, Poor in view of Yoichi teaches all of the limitations of claim 18, as outlined above, but does not appear to explicitly teach:
 wherein the apparatus is further caused to perform: transmitting domain address data of the domain in the cell from the domain beacon to a domain database.
 Kalathil, however, teaches that cells that a drone may take from an origin location to a destination may be determined based on a destination location (an identifier of a target beacon, as taught by Poor in view of Yoichi) entered into the system. (Kalathil: paragraphs [0018, 25-23, 33, 35, 41, 48-54, 59], Fig. 1) In teaching that the guiding signals provided by the beacons in the cells comprise an NRS, Kalathil teaches that the guiding signal may comprise a domain address in the form of a network address which may be communicated to all drones and stored thereon. (Kalathil: paragraphs [0032-38]) Kalathil teaches combining the above elements with the teachings of Poor in view of Yoichi for the benefit of providing additional flexibility in drone routing, and for providing a powerful, simple, and efficient mechanism for unmanned vehicle navigation. (Kalathil: paragraph [0058-59]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalathil with the teachings of Poor in view of Yoichi to achieve the aforementioned benefits.
Claims 5, 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Yoichi further in view of Chen et al. (U.S. PG Pub. No. 20170267343; hereinafter "Chen").
As per claim 5, Poor in view of Yoichi teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
receiving, by the drone, one or more subsequent guiding signals from one or more intermediate beacons on a lowest cost path to the target beacon.  
 Poor further teaches that the drone may be guided from beacon to beacon (any of which could be considered an intermediate beacon) on its way to a destination, wherein the signals used to guide the drone may comprise radio signals. (Poor: paragraphs [0012, 84-86, 100-105] Fig. 3)
Chen, however, teaches that a UAV may be directed from an initial point, through waypoints, and to a destination along the lowest cost path. (Chen: paragraph [0041-43]) It can be seen that each element is taught by either Poor in view of Yoichi, or by Chen. Directing the drone along a minimum cost path, as taught by Chen, does not affect the normal functioning of the elements of the claim which are taught by Poor in view of Yoichi. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chen with the teachings of Poor in view of Yoichi since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 7, Poor in view of Yoichi further in view of Chen teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the guiding signal from the domain beacon to a first one of the one or more intermediate beacons is a radio signal.
 Poor further teaches that the drone may be guided from beacon to beacon (any of which could be considered an intermediate beacon) on its way to a destination, wherein the signals used to guide the drone may comprise radio signals. (Poor: paragraphs [0012, 84-86, 100-105] Fig. 3)
As per claim 8, Poor in view of Yoichi further in view of Chen teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the domain beacon communicates with the first intermediate beacon through multicast, and the target beacon communicates with a last one of the one or more intermediate beacons through unicast.
 Poor teaches that the beacons 300 may communicate with multiple drones and therefore teaches the use of multicast, and wherein the target may communicate a direct communication line with the drone and therefore teaches the use of unicast. (Poor: paragraphs [0013, 36, 108-109, 110-112], Fig. 4)
As per claim 20, Poor in view of Yoichi teaches all of the limitations of claim 18, as outlined above. With respect to the following limitation:
wherein the guiding signal is from the domain beacon to a first one of one or more intermediate beacons on a lowest cost path to the target beacon.
 Poor further teaches that the drone may be guided from beacon to beacon (any of which could be considered an intermediate beacon) on its way to a destination, wherein the signals used to guide the drone may comprise radio signals. (Poor: paragraphs [0012, 84-86, 100-105] Fig. 3)
Chen, however, teaches that a UAV may be directed from an initial point, through waypoints, and to a destination along the lowest cost path. (Chen: paragraph [0041-43]) It can be seen that each element is taught by either Poor in view of Yoichi, or by Chen. Directing the drone along a minimum cost path, as taught by Chen, does not affect the normal functioning of the elements of the claim which are taught by Poor in view of Yoichi. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chen with the teachings of Poor in view of Yoichi since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Yoichi further in view of Chen further in view of Hong et al. (U.S. PG Pub. No. 20190223233; hereinafter "Hong"). 
As per claim 6, Poor in view of Yoichi further in view of Chen teaches all of the limitations of claim 5, as outlined above. With respect to the following limitation:
wherein the drone is further guided by the one or more intermediate beacons based one or more logical addresses of the one or more intermediate beacons.
 Poor further teaches that the drone may be guided from beacon to beacon (any of which could be considered an intermediate beacon) on its way to a destination, wherein the signals used to guide the drone may comprise radio signals. (Poor: paragraphs [0012, 84-86, 100-105] Fig. 3) Poor in view of Yoichi further in view of Kalathil, however, does not appear to explicitly teach that the beacon logical address is used in the guiding of the drone via the one or more beacons.
Hong, however, teaches that IP address of both a drone and drone controller may be used to perform an authentication between a drone and a drone controller. (Hong: paragraphs [0045, 50-67], Figs. 6-9) Hong teaches combining the above elements with the teachings of Poor in view of Yoichi further in view of Chen for the benefit of providing an EPC tunneling method that decreases communication delay time between devices performing data communication using LTE, and an operation method thereof. (Hong: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hong with the teachings of Poor in view of Yoichi further in view of Chen to achieve the aforementioned benefits.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Yoichi further in view of Takeuchi et. al. (U.S. PG Pub. No. 20180059659; hereinafter "Takeuchi").
As per claim 11, Poor in view of Yoichi teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the domain beacon is a wireless communication gateway, and the target beacon is a mobile device.
 Poor teaches that the domain beacon may comprise a cellular base station 300. (Poor: paragraph [0026], Fig. 1) Poor does not appear to explicitly teach that the target beacon comprises a mobile device.
Takeuchi, however, teaches that a beacon at a drone destination landing site may comprise a mobile device of a user. (Takeuchi: paragraphs [0025-28, 69-75], Figs. 1, 6) It can be seen that each element is taught by either Poor in view of Yoichi, or by Takeuchi. Substituting the mobile phone access point, as taught by Takeuchi, does not affect the normal functioning of the elements of the claim which are taught by Poor in view of Yoichi. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Takeuchi with the teachings of Poor in view of Yoichi since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628